United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 8, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-40782
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LUCIO CONTRERAS-NAVARRO, also known as Julien Chapa, also known
as Julien Chappa, also known as Jose Ignacio Chappa, also known
as Luccio Contreras,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 5:05-CR-1130-ALL
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lucio Contreras-Navarro (Contreras) appeals the 27 month

sentence imposed following his guilty plea conviction for illegal

reentry, in violation of 8 U.S.C. § 1326.   He argues that the

“felony” and “aggravated felony” provisions of § 1326(b) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   He also argues that the district court erroneously

characterized his prior state conviction for transportation/sale

of a controlled substance as an aggravated felony, which

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40782
                                -2-

increased his offense level by eight pursuant to U.S.S.G.

§ 2L1.2(b)(1)(C).

     Contreras’s challenge to § 1326(b) is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Contreras contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi, we have

repeatedly rejected such arguments on the basis that

Almendarez-Torres remains binding.   See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir. 2005).   Contreras

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     We review Contreras’s challenge to the district court’s

application of the Sentencing Guidelines de novo.   See United

States v. Villegas, 404 F.3d 355, 359-61 (5th Cir. 2005).     As the

Government concedes, Contreras’s argument has merit in light of

the Supreme Court’s recent decision in Lopez v. Gonzales, 127

S. Ct. 625 (2006).   See United States v. Estrada-Mendoza, 475

F.3d 258, 259-61 (5th Cir.), cert. denied, 127 S. Ct. 1845

(2007).   Accordingly, Contreras’s sentence is vacated, and the

case is remanded for resentencing in light of Lopez.

     CONVICTION AFFIRMED; SENTENCE VACATED AND REMANDED FOR

RESENTENCING.